Citation Nr: 0021104	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-23 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
RO which determined that no new and material evidence had 
been submitted to reopen the claim of service connection for 
degenerative joint disease of the lumbar spine.  

In August 1999, the Board determined that, in fact, new and 
material evidence sufficient to reopen the claim had been 
submitted by the veteran.  Consequently, the Board reopened 
the veteran's claim of service connection for degenerative 
joint disease of the lumbar spine and remanded the matter for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran's currently demonstrated degenerative joint disease 
of the lumbar spine is due to disease or injury which was 
incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for degenerative joint disease of 
the lumbar spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(a), 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for a claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for arthritis is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he suffers from degenerative joint 
disease of the lumbar spine due to an injury he received when 
he fell off of a tank in service.  He also attributes his low 
back condition to the following additional causes:  mounting 
and dismounting the tank's machine gun on a daily basis; 
changing the track and sometimes the sprocket with the help 
of just two or three men in the snow and rain; sleeping on 
cold steel while training in the field; and, loading a 
multitude of rounds into the 105 mm gun.  

The veteran's service medical records are negative for 
complaints or findings relative to a low back condition.  In 
fact, the first medical evidence of a low back condition was 
documented in 1992, at which time a diagnosis referable to 
degenerative joint disease of the lumbar and thoracic spine 
was rendered.  

The veteran submitted numerous lay statements in support of 
his claim, including letters from a close friend and relative 
who were able to observe his condition prior to, during and 
after service.  Specifically, a statement from the veteran's 
mother included a notation to the effect that the veteran had 
not had any back problems prior to service, but, rather, he 
had started to complain about his low back and hips in 1970, 
at which time he went to their family doctor in Smithers, 
West Virginia, at the Coal Valley Medical Center.  According 
to the veteran's mother, the doctor was advised that the 
veteran had injured his back in a fall in service and was 
forced to sleep on cold steel in training.  The doctor 
allegedly stated that it would take 20 to 25 years for any 
back disability to show up on x-ray studies.  

An attempt to obtain medical records from the Coal Valley 
Medical Center was unsuccessful.  In a statement received 
from the Hygeia Facilities Foundation dated in March 2000, it 
was noted that the veteran had been a patient at Coal Valley 
Medical Center in Smithers, West Virginia, but that the 
Center had closed in May 1989.  

Although the veteran has presented sufficient medical 
evidence which documents that he currently suffers from 
degenerative joint disease of the lumbar spine, no competent 
evidence has been submitted which serves to link the 
currently demonstrated disability to a disease or injury 
which was incurred in or aggravated by service.  The veteran, 
as a lay person, is not competent to offer an opinion as to 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).

In the absence of competent evidence showing a nexus between 
any currently demonstrated disability and service, the Board 
concludes that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim.  
Hence, service connection must be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that another remand is not required in this 
case.  Although VA was put on notice that competent evidence 
potentially existed to support his claim that his 
degenerative joint disease of the lumbar spine was related to 
disease or injury incurred in or aggravated by service, 
evidence to confirm this assertion was not presented in the 
medical records able to be obtained by the RO under the 
direction of the veteran.  Compliance with the mandates of 
38 U.S.C.A. § 5103(a) has been achieved in this case.  



ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied, as a well-grounded claim has not been 
presented.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

